In a proceeding to invalidate petitions designating respondent Frederick M. Reuss, Jr., as a candidate in the Republican Party Primary Election to be held on June 20, 1972 for the party office of Male Member of the Republican State Committee for the 23rd Assembly District, the appeal is from a judgment of the Supreme Court, Queens County, *930entered June 8, 1972, which, inter alia, denied the application. Judgment affirmed, without costs. No opinion. Hopkins, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.